    Case: 1:19-cv-08101 Document #: 34 Filed: 06/23/20 Page 1 of 5 PageID #:959




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MALCOLM WIGGINS,                                 )
                                                 )
                            Petitioner,          )
                                                 )
              v.                                 )      No. 19 C 8101
                                                 )
CHRISTINE BRANNON,                               )      Judge John Z. Lee
Acting Warden, Hill Correctional                 )
Center,1                                         )
                                                 )
                            Respondent.          )


                     MEMORANDUM OPINION AND ORDER

       Decades ago, the Circuit Court of Cook County convicted Malcolm Wiggins of

attempted first-degree murder, home invasion, and armed robbery. Now before the

Court is Wiggins’s pro se habeas corpus petition challenging those convictions. See

28 U.S.C. § 2254. Because the filing period has expired, the petition is denied.

                                  I.      Background2

       One morning in 1991, 83-year-old Clyde Crainich was returning to his

apartment when a stranger accosted him at knifepoint. Resp’t’s Ex. A, Illinois v.



1      Rule 2(a) of the Rules Governing Section 2254 Cases provides that the proper
respondent to a petition brought by an incarcerated petitioner is the officer having custody
of the petitioner. Because Christine Brannon has replaced Christopher McLaughlin as
Acting Warden of Hill Correctional Center, the Court substitutes her as Respondent in
accordance with Federal Rule of Civil Procedure 25(d).

2      This background draws on factual findings made by the state courts. See 28 U.S.C.
§ 2254(e)(1) (“In a proceeding instituted by an application for a writ of habeas corpus made
by a person in custody pursuant to the judgment of a State court, a determination of a
factual issue made by a State court shall be presumed to be correct.”).


                                             1
    Case: 1:19-cv-08101 Document #: 34 Filed: 06/23/20 Page 2 of 5 PageID #:960




Wiggins, No. 1-92-1326, slip op. at 1 (Ill. App. Ct.), ECF No. 28-1. The assailant

bound Crainich, robbed him, and then slit his throat and right wrist. Id. Somehow,

Crainich survived the attack. Id. at 7.

      When Chicago Police Department (“CPD”) detectives presented Crainich with

pictures of possible suspects, he identified Wiggins as his attacker.               Id.

Investigators promptly issued a “stop order” directing any police officer who

encountered Wiggins to detain him. Id. Several months later, officers arrested

Wiggins for an unrelated drug offense and turned him over to the detectives

charged with finding Crainich’s assailant. Id.

      A jury subsequently convicted Wiggins of attempted first-degree murder,

home invasion, and armed robbery. Id. at 8. When Wiggins appealed, the Illinois

appellate court affirmed the conviction. Id. at 28. Wiggins then asked the Illinois

Supreme Court for leave to appeal, but it refused.       See Illinois v. Wiggins, 671

N.E.2d 742 (Ill. 1996) (Table). Finally, the United States Supreme Court denied

Wiggins’s petition for a writ of certiorari on March 17, 1997. See Wiggins v. Illinois,

520 U.S. 1124 (1997).

      His direct appeals exhausted, Wiggins next pursued state post-conviction

relief. See 735 Ill. Comp. Stat. 5/122-1 et seq. The Circuit Court of Cook County

rejected his request. See Resp’t’s Ex. E, 2/18/97 Order, Illinois v. Wiggins, No. 91

CR 27114 (Cir. Ct. Cook Cty.), ECF No. 28-5.        Afterwards, Wiggins missed the

deadline to file a notice of appeal, and the Illinois appellate court refused to permit

him to submit an untimely notice. See Resp’t’s Ex. G, 12/15/97 Order, Illinois v.



                                          2
     Case: 1:19-cv-08101 Document #: 34 Filed: 06/23/20 Page 3 of 5 PageID #:961




Wiggins, No. 1-97-4369 (Ill. App. Ct.), ECF No. 28-7. Over the years, Wiggins made

several other attempts to secure collateral relief in state court, but none succeeded.

See, e.g., Resp’t’s Ex. I, 10/26/00 Order, Illinois v. Wiggins, No. 91 CR 27114 (Cir. Ct.

Cook Cty.), ECF No. 28-9; Resp’t’s Ex. J, 12/26/02 Order, Illinois v. Wiggins, No. 1-

00-4083 (Ill. App. Ct.), ECF No. 28-10; Resp’t’s Ex. O, 6/21/19 Order, Illinois v.

Wiggins, No. 1-17-2321 (Ill. App. Ct.), ECF No. 28-15.

       More than two decades after the United States Supreme Court denied

certiorari, Wiggins filed a § 2254 petition before the Central District of Illinois. See

generally § 2254 Pet., ECF No. 1. In that petition, Wiggins argues that the CPD’s

stop order violated his rights under the Fourth Amendment of the United States

Constitution.3    Id. at 7.   Because Wiggins was convicted in Cook County, the

Central District transferred his petition to this Court. See 12/16/19 Order, ECF No

6.

                                     II.    Analysis

       The key issue here is whether Wiggins’s petition is time-barred. Under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), “[a] 1-year period of

limitation shall apply to an application for a writ of habeas corpus by a person in

custody.” 28 U.S.C. § 2244(d)(1). The filing period usually starts on “the date on

which the judgment became final by the conclusion of direct review.”                     Id.

§ 2244(d)(1)(A). Still, the “one-year period is statutorily tolled for the time during

3       Wiggins also asserts that the stop order ran afoul of the Illinois Constitution. See
Pet’r’s Reply at 3–4, ECF No. 30 (citing Illinois v. Bass, 144 N.E.3d 542, 547 (Ill. App. Ct.
2019)). That argument cannot go forward, however, because “errors of state law are not
cognizable on habeas review.” Arnold v. Dittman, 901 F.3d 830, 835 (7th Cir. 2018) (citing
28 U.S.C. § 2254(a)).
                                             3
    Case: 1:19-cv-08101 Document #: 34 Filed: 06/23/20 Page 4 of 5 PageID #:962




which a properly filed application for State post-conviction or other collateral review

. . . is pending.” Carpenter v. Douma, 840 F.3d 867, 869 (7th Cir. 2016) (citing 28

U.S.C. § 2244(d)(2)).

      A straightforward application of these principles shows that Wiggins’s

petition is untimely. The filing period here began to run on March 16, 1997, when

the Supreme Court denied certiorari. Wiggins v. Illinois, 520 U.S. 1124 (1997).

Over two decades passed before Wiggins filed his § 2254 petition.            See § 2254

Petition at 1. In the interim, Wiggins dispatched several petitions for state post-

conviction relief. See Resp. at 3, ECF No. 27 (collecting state court orders rejecting

those petitions). But those actions failed to toll the limitations clock for anywhere

near long enough to make the § 2254 petition timely, and Wiggins does not argue

otherwise. See Pet’r’s Reply at 3.

      Instead, Wiggins maintains that the filing period began in 2019, when he

received the “stop order police report.” Id. at 3, 5; see Pet’r’s Ex. A, Police Report at

1–2, ECF No. 30. It is true that the clock does not start ticking until “the factual

predicate of [a] claim . . . could have been discovered through the exercise of due

diligence.”   28 U.S.C. § 2244(d)(1)(D).   As the Government points out, however,

Wiggins has known about the stop order since his 1992 trial. See Wiggins, No. 1-92-

1326, slip op. at 7. In fact, the record from Wiggin’s direct appeal contains a version

of the police report that he claims not to have examined. See Resp’t’s Ex. P, Direct

Appeal R. at 7, ECF No. 28-16. Because Wiggins could have discovered “the factual




                                           4
    Case: 1:19-cv-08101 Document #: 34 Filed: 06/23/20 Page 5 of 5 PageID #:963




predicate” of his claim decades ago, the limitations period ended well before he

submitted this petition. 28 U.S.C. § 2244(d)(1)(D).

      The same logic explains why equitable tolling does not excuse Wiggins’s

delay. Generally, “[a] petitioner is entitled to equitable tolling only if he can show

both that extraordinary circumstances prevented him from timely filing and that he

has been diligently pursuing his rights.” Conroy v. Thompson, 929 F.3d 818, 820

(7th Cir. 2019) (citation omitted). But Wiggins fails to highlight any barriers—

extraordinary or otherwise—that prevented him from accessing the police report.

And again, the record confirms that a version of that report has been readily

available to him for years. See Direct Appeal R. at 1, 7. It follows that Wiggins’s

petition is time-barred.

                                 III.   Conclusion

      For the reasons given above, the petition is denied. The Court declines to

issue a certificate of appealability because Wiggins has not made a “substantial

showing of the denial of a constitutional right” such that reasonable jurists could

debate this Court’s resolution of the case. 28 U.S.C. § 2253(c)(2); Sanchez-Rengifo v.

Caraway, 789 F.3d 532, 535–36 (7th Cir. 2015) (citing Slack v. McDaniel, 529 U.S.

473, 483–84 (2000)). This case is terminated.



IT IS SO ORDERED                        ENTER: 6/23/20


                                        __________________________________________
                                        JOHN Z. LEE
                                        United States District Judge

                                          5
